Name: 77/533/EEC: Commission Decision of 29 July 1977 setting up within the Advisory Committee on Feedingstuffs a special section on the Approximation of Laws
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-08-19

 Avis juridique important|31977D053377/533/EEC: Commission Decision of 29 July 1977 setting up within the Advisory Committee on Feedingstuffs a special section on the Approximation of Laws Official Journal L 211 , 19/08/1977 P. 0010 - 0012 Greek special edition: Chapter 03 Volume 19 P. 0079 Spanish special edition: Chapter 03 Volume 13 P. 0042 Portuguese special edition Chapter 03 Volume 13 P. 0042 **** COMMISSION DECISION OF 29 JULY 1977 SETTING UP WITHIN THE ADVISORY COMMITTEE ON FEEDINGSTUFFS A SPECIAL SECTION ON THE APPROXIMATION OF LAWS ( 77/533/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS ESSENTIAL THAT THE COMMISSION SHOULD OBTAIN THE OPINIONS OF TRADE AND PROFESSIONAL INTERESTS AND OF CONSUMERS ON THE PROBLEMS OF THE APPROXIMATION OF THE LAWS ON FEEDINGSTUFFS ; WHEREAS THE ECONOMIC AND SOCIAL COMMITTEE STATED IN A REPORT ISSUED ON 24 MAY 1972 THAT ' IT WOULD BE HIGHLY DESIRABLE THAT AN ADVISORY COMMITTEE , SIMILAR TO THOSE EXISTING IN THE CONTEXT OF THE ORGANIZATION OF AGRICULTURAL MARKETS , BE SET UP , ALONGSIDE THE STANDING COMMITTEE ON FOODSTUFFS AND THE STANDING VETERINARY COMMITTEE , CONSISTING OF REPRESENTATIVES OF THE VARIOUS ECONOMIC AND SOCIAL INTERESTS CONCERNED ' ; WHEREAS ALL THE TRADE AND PROFESSIONAL INTERESTS DIRECTLY AFFECTED BY THE APPROXIMATION OF THE LAWS ON FEEDINGSTUFFS , AND ALSO CONSUMERS , SHOULD HAVE AN OPPORTUNITY TO TAKE PART IN THE FORMULATION OF OPINIONS REQUESTED BY THE COMMISSION ; WHEREAS THE PROFESSIONAL AND TRADE ASSOCIATIONS CONCERNED WITH FARMING , INDUSTRY , COMMERCE AND WORKERS ' INTERESTS AND ALSO THE CONSUMER ASSOCIATIONS IN THE MEMBER STATES HAVE ESTABLISHED ORGANIZATIONS AT COMMUNITY LEVEL ; WHEREAS IT IS NECESSARY TO HAVE A SPECIAL CONSULTATIVE BODY FOR PROBLEMS RELATING TO THE APPROXIMATION OF THE LAWS ON FEEDINGSTUFFS , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THERE IS HEREBY ATTACHED TO THE COMMISSION WITHIN THE ADVISORY COMMITTEE ON FEEDINGSTUFFS A SPECIAL SECTION ON THE APPROXIMATION OF LAWS , HEREINAFTER CALLED ' THE SECTION ' . 2 . THE SECTION SHALL REPORT TO THE COMMITTEE ON THE RESULTS OF ITS WORK . 3 . THE SECTION SHALL CONSIST OF REPRESENTATIVES OF ORGANIZATIONS CONCERNED WITH AGRICULTURE , INDUSTRY , COMMERCE , WORKERS AND CONSUMERS . ARTICLE 2 1 . THE SECTION MAY BE CONSULTED BY THE COMMISSION ON ANY PROBLEM CONCERNING THE APPROXIMATION OF THE LAWS ON FEEDINGSTUFFS . 2 . THE CHAIRMAN OF THE SECTION MAY INDICATE TO THE COMMISSION THE DESIRABILITY OF CONSULTING THE SECTION ON ANY MATTER WITHIN THE LATTER ' S COMPETENCE BUT ON WHICH ITS OPINION HAS NOT BEEN SOUGHT . HE SHALL ALSO DO SO AT THE REQUEST OF ANY ONE OF THE INTERESTS REPRESENTED IN THE SECTION . ARTICLE 3 1 . THE SECTION SHALL COMPRISE 12 PERMANENT MEMBERS AND A MAXIMUM OF 24 NON-PERMANENT MEMBERS . 2 . SEATS FOR PERMANENT MEMBERS SHALL BE ALLOCATED AS FOLLOWS : - TWO TO AGRICULTURAL PRODUCERS , - TWO TO AGRICULTURAL COOPERATIVES , - TWO TO INDUSTRY , - TWO TO COMMERCE , - TWO TO WORKERS , - TWO TO CONSUMERS . 3 . THE INTERESTS LISTED IN ARTICLE 3 ( 2 ) MAY EACH APPOINT A MAXIMUM OF FOUR NON-PERMANENT MEMBERS . ARTICLE 4 1 . THE PERMANENT MEMBERS OF THE SECTION SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE FOLLOWING BODIES : - AGRICULTURAL PRODUCERS : THE COMMITTEE OF AGRICULTURAL ORGANIZATIONS IN THE EUROPEAN ECONOMIC COMMUNITY ( COPA ); - AGRICULTURAL COOPERATIVES : THE GENERAL COMMITTEE ON AGRICULTURAL COOPERATION OF THE EUROPEAN ECONOMIC COMMUNITY ( COGECA ); - INDUSTRY : THE UNION OF INDUSTRIES OF THE EUROPEAN COMMUNITY ( UNICE ); - COMMERCE : THE COMMITTEE OF COMMERCIAL ORGANIZATIONS IN THE EEC COUNTRIES ( COCCEE ); - WORKERS : THE EUROPEAN TRADE UNION CONFEDERATION ( ETUC ); - CONSUMERS : THE CONSUMERS ' ADVISORY COMMITTEE SET UP BY THE COMMISSION DECISION OF 25 SEPTEMBER 1973 . 2 . THE SAID BODIES SHALL PUT FORWARD TWO CANDIDATES OF DIFFERENT NATIONALITY IN RESPECT OF EACH SEAT TO BE FILLED , EACH FROM A DIFFERENT MEMBER STATE OF THE COMMUNITY . 3 . THE BODIES REFERRED TO IN PARAGRAPH 1 SHALL PROPOSE TO THE COMMISSION , BY LETTER ADDRESSED AT LEAST EIGHT DAYS BEFORE EACH MEETING TO THE DEPARTMENT OF THE COMMISSION RESPONSIBLE FOR THE PROVISION OF SECRETARIAL SERVICES PURSUANT TO ARTICLE 9 ( 3 ), THEIR OTHER REPRESENTATIVES IN THE SECTION . ARTICLE 5 1 . THE TERM OF OFFICE OF A PERMANENT MEMBER OF THE SECTION SHALL BE THREE YEARS AND SHALL BE RENEW- ABLE . MEMBERS SHALL NOT BE REMUNERATED FOR THEIR SERVICES . AFTER THE EXPIRY OF THE THREE-YEAR PERIOD , PERMANENT MEMBERS OF THE SECTION SHALL REMAIN IN OFFICE UNTIL THEY ARE REPLACED OR UNTIL THEIR APPOINTMENTS ARE RENEWED . THE TERM OF OFFICE OF A PERMANENT MEMBER SHALL BE TERMINATED BEFORE THE EXPIRY OF THE THREE-YEAR PERIOD BY RESIGNATION OR DEATH . IT MAY ALSO BE TERMINATED WHEN THE BODY WHICH PROPOSED HIM REQUESTS THAT HE BE REPLACED . HE SHALL THEN BE REPLACED FOR THE REMAINDER OF THE SAID TERM OF OFFICE IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 4 ( 1 ) AND ( 2 ). 2 . A LIST OF THE PERMANENT MEMBERS SHALL BE PUBLISHED BY THE COMMISSION FOR INFORMATION PURPOSES IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 6 1 . THE PERMANENT MEMBERS SHALL ELECT A CHAIRMAN OF THE SECTION FROM AMONG THEIR NUMBER FOR A TERM OF THREE YEARS . 2 . ON A FIRST BALLOT THIS ELECTION SHALL REQUIRE A TWO-THIRDS MAJORITY OF THE PERMANENT MEMBERS PRESENT AND ON SUBSEQUENT BALLOTS A SIMPLE MAJORITY OF THE PERMANENT MEMBERS PRESENT . THE SECTION MAY BY THE SAME PROCEDURE ELECT FURTHER OFFICERS . IN THAT CASE , IN ADDITION TO THE CHAIRMAN , THE OFFICERS SHALL NOT INCLUDE MORE THAN ONE REPRESENTATIVE OF EACH INTEREST REPRESENTED IN THE SECTION AND TO WHICH THE CHAIRMAN DOES NOT BELONG . ONE OF THE OFFICERS SHALL CARRY OUT THE FUNCTIONS OF VICE-CHAIRMAN . THE OFFICERS SHALL PREPARE AND ORGANIZE THE WORK OF THE SECTION . ARTICLE 7 AT THE REQUEST OF ANY OF THE INTERESTS REPRESENTED , THE CHAIRMAN MAY INVITE A PERSON DELEGATED BY THE INTEREST CONCERNED TO BE PRESENT AT MEETINGS OF THE SECTION . HE MAY ALSO INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN ANY SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN THE MEETINGS OF THE SECTION AND OF ITS WORKING GROUPS . SUCH EXPERTS SHALL TAKE PART ONLY IN DISCUSSIONS OF THE ITEM FOR WHICH THEY ARE INVITED . ARTICLE 8 THE SECTION MAY SET UP WORKING GROUPS . THE WORKING GROUPS SHALL APPOINT A CHAIRMAN AND A RAPPORTEUR . THE TASK OF THE WORKING GROUPS SHALL BE TO REPORT TO THE SECTION ON THE SUBJECTS DEALT WITH . ARTICLE 9 1 . THE SECTION SHALL BE CONVENED BY THE COMMISSION AND SHALL MEET AT COMMISSION HEADQUARTERS . MEETINGS OF THE OFFICERS SHALL BE CONVENED BY THE CHAIRMAN IN AGREEMENT WITH THE COMMISSION . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE SECTION , ITS OFFICERS AND THE WORKING GROUPS . 3 . THE COMMISSION SHALL PROVIDE SECRETARIAL SERVICES FOR THE SECTION , ITS OFFICERS AND THE WORKING GROUPS . ARTICLE 10 THE SECTION SHALL DISCUSS MATTERS ON WHICH THE COMMISSION HAS REQUESTED AN OPINION . NO VOTE SHALL BE TAKEN . THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE SECTION , SET A TIME LIMIT WITHIN WHICH SUCH OPINION SHALL BE GIVEN . THE VIEWS EXPRESSED BY THE VARIOUS INTERESTS REPRESENTED SHALL BE INCLUDED IN A REPORT FORWARDED TO THE COMMISSION . IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE SECTION ON THE OPINION TO BE GIVEN , THE SECTION SHALL FORMULATE JOINT CONCLUSIONS WHICH SHALL BE ANNEXED TO THE REPORT . THE RESULTS OF THE SECTION ' S DISCUSSIONS SHALL ON REQUEST BE COMMUNICATED BY THE COMMISSION TO THE COUNCIL AND TO THE STANDING COMMITTEE ON FEEDINGSTUFFS . ARTICLE 11 WITHOUT PREJUDICE TO ARTICLE 214 OF THE TREATY , PARTICIPANTS OF SECTION MEETINGS SHALL , IF THE COMMISSION INFORMS THEM THAT THE OPINION REQUESTED OR THE QUESTION RAISED IS ON A MATTER OF A CONFIDENTIAL NATURE , BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE SECTION OR OF ITS WORKING GROUPS . IN SUCH CASES , ONLY MEMBERS OF THE SPECIALIZED SECTION AND REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED MAY BE PRESENT AT MEETINGS . ARTICLE 12 THIS DECISION SHALL ENTER INTO FORCE ON 1 AUGUST 1977 . DONE AT BRUSSELS , 29 JULY 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT